Citation Nr: 1825256	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer and the residuals, thereof, to include as due to herbicide agents or radiation exposure. 

2.  Entitlement to service connection for hyperthyroidism, to include as due to herbicide agents or radiation exposure. 

3.  Entitlement to service connection for a bilateral leg disability, to include as due to herbicide agents or radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1965 to May 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.

Although the Veteran originally requested a hearing before the Board, he formally withdrew that request in an October 2015 correspondence.  Therefore, the Veteran has not been provided an optional hearing in accordance with his request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded for additional development.  

At the onset the Board recognizes the Veteran has alleged that the disabilities at issue were caused by his exposure to herbicide agents, but at this time there is no outstanding development related to that contention. 

The Veteran also indicated in his August 2010 application for compensation, that he was exposed to radiation while serving in the military.  This was an affirmative statement made by the Veteran in relation to his claim, it was not merely a check-box response to a question.  Interpreting the statement in the most favorable light for the Veteran, it is a contention that his claimed disabilities in that application were due to his radiation exposure.  Indeed, prostate cancer is considered a radiogenic disease under the applicable regulations.  Additionally, nodules of the thyroid, which have been associated with the Veteran's hyperthyroidism are also considered a radiogenic disease.  While the Veteran's bilateral leg disability is not considered a radiogenic disease, the Veteran has made no other contentions other than exposure to dioxin and radiation as to why his bilateral leg disability is related to his military service; thus the Board is left only to conclude that the Veteran contends this condition, too, is related to his claim of radiation exposure. 

In cases where the Veteran has contended a condition is due to radiation exposure, additional development steps must be taken.  Specifically, personnel records relating to radiation exposure must be obtained.  These records should include a DD Form 1141, a NRC 5, or any other form that indicated the Veteran's exposure to radiation.  See M21-1, Part IV, Subpart ii, Chapter 1, Section C, Topic 3.f.  These records have not been obtained.  

Further, once these records relating to radiation exposure are obtained, they should be forwarded to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  Based on that dose exposure estimate, an opinion should be obtained as to whether the Veteran's claimed disabilities are at least as likely as not due to radiation exposure.  Id.  

Therefore, a remand is necessary to obtain records related to the Veteran's exposure to radiation while on active duty, to obtain a dose estimate based on those records, and to obtain an opinion as to whether the Veteran's claimed conditions are a result of any radiation exposure while on active duty. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any available records concerning the Veteran's in-service exposure to radiation from appropriate sources, as outlined in the VA Adjudication Procedure Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section C.  

Forward such records to the Under Secretary for Health for preparation of a does estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  

All records and responses should be associated with the claims file.  

2.  After the above development has taken place, schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of the Veteran's prostate cancer. 

A copy of the Veteran's claims file, including a copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's prostate cancer is related to his active service, including any verified radiation exposure. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  After the above development has taken place, schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of the Veteran's hyperthyroidism. 

A copy of the Veteran's claims file, including a copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hyperthyroidism is related to his active service, including any verified radiation exposure. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After the above development has taken place, schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of the Veteran's bilateral leg disability. 

A copy of the Veteran's claims file, including a copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral leg disability is related to his active service, including any verified radiation exposure. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

